Citation Nr: 0725766	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  96-42 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
(NOD) with respect to the issue of entitlement to a higher 
initial rating than 50 percent for post-traumatic stress 
disorder (PTSD) for the period preceding April 7, 1997.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.  In a December 
1996 rating decision, the veteran was granted service 
connection for PTSD and assigned a 50 percent rating 
effective December 3, 1992.  In a September 2002 rating 
decision, the veteran was granted an increased evaluation for 
PTSD to 70 percent effective April 7, 1997, and granted a 
total disability rating based on individual unemployability 
(TDIU).

In a letter dated May 2004, the Board wrote to the veteran 
that it was planning on issuing a decision on whether the 
veteran had submitted an NOD regarding the issue of 
entitlement to a higher initial rating than 50 percent for 
PTSD for the period prior to April 7, 1997.  Thereafter, the 
Board issued a decision in September 2004 in which it 
determined that the veteran had not submitted a timely NOD as 
to the aforementioned issue.

The veteran appealed the claim to the United States Court of 
Appeals for Veterans Claims (Court), and in response to a 
Joint Motion for Partial Remand from the Appellant and the 
Secretary of Veterans Affairs, the Court issued an Order in 
January 2005.  This Order vacated the portion of the 
September 2004 Board decision which determined that the 
veteran had not submitted a timely NOD as to the issue of 
entitlement to a higher initial rating than 50 percent for 
PTSD for the period prior to April 7, 1997.

In June 2005, the Board again determined that the veteran had 
not submitted a timely NOD as to the issue of entitlement to 
a higher initial rating than 50 percent for PTSD for the 
period preceding April 7, 1997.  

The veteran appealed the claim to the Court.  Pursuant to a 
Joint Motion for Remand, the Court issued an Order in 
November 2006.  This Order vacated the June 2005 Board 
decision which determined that the veteran had not submitted 
a timely NOD as to the issue of entitlement to a higher 
initial rating than 50 percent for PTSD for the period prior 
to April 7, 1997.

The Court has specifically not vacated the portion of the 
September 2004 decision in which the Board remanded the 
issues of : entitlement to service connection for a right 
shoulder disability, a right foot disability, left ear 
hearing loss, tinnitus, residuals of a broken nose and a 
right cheek injury, residuals of a concussion, entitlement to 
a higher initial rating than 10 percent for a tender scar on 
the right leg, entitlement to an initial compensable rating 
for telangiectasia on the nose, entitlement to an increased 
rating than 70 percent for PTSD, and entitlement to an 
earlier effective date than April 7, 1997, for TDIU.  These 
issues are still currently in remand status at the RO.  Thus, 
these issues are not before the Board at this time.


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO granted the 
veteran service connection for PTSD and assigned a 50 percent 
rating.

2.  In a January 8, 1997 notification letter, the veteran was 
informed of the December 1996 decision and of his appellate 
rights.

3.  The veteran did not file an NOD within one year of the 
January 8, 1997, notification of the December 1996 decision 
granting a 50 percent rating for PTSD.

4.  In March 1997, a supplemental statement of the case 
(SSOC) was erroneously mailed to the veteran which included 
the issue of a higher initial rating for PTSD.

5.  The veteran did not respond to the March 1997 SSOC with a 
timely substantive appeal.

6.  The RO issued a letter to the veteran in May 2004 
explaining that he had not submitted an NOD regarding the 
issue of a higher initial rating than 50 percent for PTSD.

7.  The record clearly shows that a timely NOD was not 
received within one year of the January 8, 1997 notification 
letter of the December 1996 rating decision in which the RO 
granted the veteran service connection for PTSD and assigned 
a 50 percent rating.

8.  There is clear evidence of sufficient weight to rebut the 
presumption of regularity that a timely NOD was received.


CONCLUSION OF LAW

The veteran did not file a timely NOD regarding the issue of 
a higher initial rating than 50 percent for PTSD for the 
period preceding April 7, 1997.  38 U.S.C.A. § 7105(a), (b), 
(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 19.34, 20.101(c), 
20.201, 20.300, 20.302(a), 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of an NOD and 
completed by a substantive appeal after a Statement of the 
Case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  It is well established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett v. Brown, 
83 F.3d 1380, 1983 (1996).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  The NOD and substantive appeal must be filed with 
the agency of original jurisdiction which issued the notice 
of the determination being appealed.  38 C.F.R. § 20.300.

A claimant, or his or her representative, must file an NOD 
with a determination by the agency of original jurisdiction 
(RO) within one year from the date that that agency mails 
notice of the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a).

An NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If the agency of original jurisdiction 
gave notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  For 
example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the NOD must make that clear.  38 C.F.R. § 
20.201.

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The date 
of mailing of the SOC will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).

A substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.202.  Although the Board will 
construe all arguments advanced by a claimant in a liberal 
manner, the Board may dismiss any appeal which is not in 
conformity with VA law and regulations.  38 U.S.C.A. 
§§ 7105(d)(5), 7108; 38 C.F.R. § 20.202.

If a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

In a July 1995 rating decision, the RO denied the issues of 
compensation under 38 U.S.C.A. § 1151 for a nasal injury; 
service connection for PTSD; service connection for a right 
shoulder disability; service connection for a right leg 
disability; service connection for left ear hearing loss; 
service connection for tinnitus; service connection for a 
broken nose and right cheek injury; service connection for 
residuals of a concussion; and service connection for a right 
foot disability.  The veteran perfected an appeal as to those 
issues.  

In a December 1996 rating decision, the RO determined that 
there was clear and unmistakable error in the July 1995 
rating decision which denied service connection for PTSD.  
Service connection for PTSD was granted and a 50 percent 
rating was assigned effective December 3, 1992.  Thus, that 
issue was resolved.  

In a January 8, 1997 notification letter, the veteran was 
informed of the December 1996 decision and of his appellate 
rights.  The notification letter was mailed to the veteran's 
address of record.  The RO's January 1997 notification was 
not returned as undeliverable. Thus, there is no evidence of 
a failure on the part of VA.

On January 14, 1997, a VA form 21-4138, Statement in Support 
of Claim, was received from the veteran.  In that 
correspondence, the veteran requested examinations for his 
nasal condition, his leg and his shoulder.  He requested that 
the examinations be held in Ann Arbor because of panic 
attacks (he explained that his doctors were located there).  
The veteran did not request an examination for his PTSD or 
indicate that he disagreed with the December 1996 rating 
regarding PTSD.  The veteran did not indicate that his PTSD 
was not properly rated.  The only mention he made of his 
psychiatric condition was when he stated, "Because of panic 
attacks I am requesting that these exams [exams regarding the 
nose, leg, and shoulder] be held at Ann Arbor as my doctors 
are located there."  Pursuant to 38 C.F.R. § 20.201, there 
is nothing in the veteran's statement that can be interpreted 
as an NOD as to the rating assigned for the veteran's PTSD.

No other correspondence was received from the veteran within 
the one year period between January 8, 1997 and January 8, 
1998, which could be construed as an NOD.

In March 1997, an SSOC was issued which listed the issues on 
appeal as follows: compensation under 38 U.S.C.A. § 1151 for 
a nasal injury; the evaluation of PTSD; service connection 
for a right shoulder disability; service connection for a 
right leg disability; service connection for left ear hearing 
loss; service connection for tinnitus; service connection for 
a broken nose and right cheek injury; service connection for 
residuals of a concussion; and service connection for a right 
foot disability.  

Thus, the RO erroneously included the issue of the initial 
rating for PTSD even though an NOD had not been received.  

In May 2004, the Board mailed the veteran a letter informing 
him that it was going to consider the issue of whether an NOD 
was received regarding the issue of a higher initial rating 
than 50 percent for PTSD.  The letter informed the veteran 
that he had 60 days to respond to the letter; however, the 
veteran did not respond to the May 2004 letter.

In the Joint Motion for Remand, it was indicated that the 
Board had not considered the directives of Marsh v. 
Nicholson, 19 Vet. App. 381 (2005).  It was noted that the 
Court held that although the presumption of regularity 
typically runs in favor of the government, that it can run in 
favor of the Appellant as well.  The Court further held that 
the presumption of regularity attaches to the RO's issuance 
of an SOC, such that one may presume that if an SOC was 
issued, that it was because a prior determination was made 
and that a timely NOD was filed.  

In the Marsh case, the NOD was due by April 7, 1995 and to be 
timely filed, it had to be mailed as of that date. There was 
no evidence of the postmark; the NOD itself was marked as 
April 3, 1995; but the date-stamp at the Board was April 19, 
1995, which was outside of the time period for a timely 
appeal to have been received.  However, the ambiguity 
regarding the date of mailing was not recognized until after 
the SOC was issued and further adjudicatory action was taken.  
The Court indicated that the presumption in that case was 
that the NOD had been timely filed due to VA's issuance of an 
SOC.  

The Joint Motion indicated that in this case, the SSOC was 
issued after the December 1996 rating decision was 
promulgated.  

The Marsh case determined that, in that case, the RO followed 
the procedures established by VA for when a timely NOD is 
filed and not those procedures that the RO is required to 
follow when an NOD is filed out of time.  The Court found 
that the presumption of regularity applied to the RO's 
issuance of the SOC on the merits of the underlying claims.  
The presumption of regularity attaches to the public actions 
of a public official is a question of law that the Court 
reviews de novo.  38 U.S.C. § 7261(a)(1); see Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (stating that the Court reviews 
questions of law de novo without any deference to the Board's 
conclusions).  

In the Marsh case, the SOC identified the issues on appeal as 
involving service connection for a back disorder and PTSD-
issues identified in the appellant's NOD.  It was noted that 
the RO is obligated by law to issue an SOC only after a 
timely NOD is filed.  See 38 U.S.C. § 7105(d)(1).  Therefore, 
it must be presumed that the RO issued the SOC only after it 
had made a determination that the NOD was either received or 
postmarked within the one-year appeal period.  The Court 
noted that the NOD was actually received outside the one-year 
period.  Because the NOD was not received within the one-year 
appeal period, the RO presumably would not have issued the 
SOC on the underlying merits of the claims unless it had been 
able to determine that the NOD was actually postmarked prior 
to the expiration of the one-year appeal period.  On the 
other hand, the Court pointed out that if the NOD was not 
postmarked within the one-year appeal period, the RO 
presumably would not have issued the SOC on the merits of the 
claims.  Alternatively, if the postmark was illegible or 
unavailable, the RO would have applied 38 C.F.R. § 20.305.  

Under either scenario, the RO would have followed the regular 
administrative procedure when an NOD is untimely: the RO 
would have informed the appellant that the NOD was untimely 
and notified him that he could appeal the timeliness 
decision.  If the appellant had protested the determination 
that the NOD was untimely, the RO would have issued an SOC on 
the issue of the timeliness of the appeal.  See 38 C.F.R. §§ 
19.33, 19.34, 19.50-.52 (RO procedure when it questions 
timeliness of NOD is to follow administrative appeal 
procedure).  However, the Court found that the RO did not 
question the timeliness of the appellant's NOD and, in fact, 
no jurisdictional defect was noted by the RO.  

Because the RO did not treat the NOD as untimely, but instead 
issued the SOC, it was presumed that the SOC was issued in 
accordance with relevant law and regulation.  Thus, the Court 
concluded that the presumption of regularity attaches to the 
RO's issuance of the SOC and VA would bear the burden of 
proving, by clear evidence, that the appellant's NOD was not 
timely filed.  See Piano v. Brown, 5 Vet. App. 25, 27 (1993) 
(holding that clear evidence is required to rebut the 
presumption of regularity); see also Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992).  In that case, to meet this 
burden, VA was required to provide clear evidence that the 
appellant's NOD was not postmarked within the one-year appeal 
period.  Cf. Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(holding that the Board's use of an incorrect address in 
mailing a copy of a Board decision constituted clear evidence 
to rebut the presumption of regularity).

As such, the Court was required to make an independent 
determination of whether the record contained clear evidence 
of sufficient weight to rebut the presumption of regularity 
and whether the Secretary had presented evidence showing that 
the NOD was not postmarked within the one-year appeal period.  
The Court determined that there was no clear evidence in the 
record that indicates that the appellant's NOD was not 
postmarked within the one-year appeal period as the Board had 
specifically found that the postmark was not in the claims 
file.  There was no clear evidence to rebut the presumption 
of regularity.  

In the case at hand, the Board finds that the presumption of 
regularity also applies as an SSOC was issued as to the issue 
of entitlement to a higher initial rating than 50 percent for 
PTSD for the period preceding April 7, 1997.  Although the 
Marsh case referred to an SOC, the same essential reasoning 
would apply to the issuance of an SSOC.  

However, although the presumption of regularity applies, 
there is clear evidence of sufficient weight to rebut the 
presumption of regularity.  The evidence clearly shows that a 
timely NOD was not received within one year of the January 8, 
1997 notification letter of the December 1996 rating decision 
in which the RO granted the veteran service connection for 
PTSD and assigned a 50 percent rating.

Following the January 8, 1997 notification letter, the only 
piece of correspondence received from the veteran was the 
aforementioned VA form 21-4138, Statement in Support of 
Claim, which did not express any intent on the part of the 
veteran to disagree with the assigned evaluation for PTSD.  
The veteran simply did not disagree with, contest, or in any 
way question the assigned rating for PTSD.  

Thus, there is a complete absence of any correspondence from 
the veteran or his representative in which disagreement was 
expressed to the assigned 50 percent rating for PTSD within 
one year of the notification of the grant of service 
connection for PTSD and the assignment of that 50 percent 
rating.  

Accordingly, due to the record being devoid of any 
correspondence which could be reasonably construed to be an 
NOD, the Board finds that there is clear evidence of 
sufficient weight to rebut the presumption of regularity as 
the record clearly shows that a timely NOD was not received 
within one year of the January 8, 1997 notification letter of 
the December 1996 rating decision in which the RO granted the 
veteran service connection for PTSD and assigned a 50 percent 
rating.

In contrast to the Marsh case, in this case, there is no 
question regarding when an NOD was received and if that NOD 
was timely.  The question before the Board is whether or not 
an NOD was received.  Clearly, there was no NOD received.  

Further, even if the presumption of regularity application 
somehow eliminated the need for an NOD, as there is no NOD, 
the veteran never submitted any correspondence at all within 
60 days of the issuance of the SSOC which would constitute a 
substantive appeal.  The SSOC clearly stated that if the SSOC 
contained an issue which was not included in the substantive 
appeal, the veteran was required to respond within 60 days to 
perfect an appeal as to the new issue.  The substantive 
appeal in this case pertained to the issue of service 
connection for PTSD.  The December 1996 decision granted that 
issue; thus, that appeal was resolved.  The veteran was no 
longer seeking service connection for PTSD.  There is 
absolutely no correspondence dated within 60 days of the 
SSOC.  

Further, in reviewing the record, there is no correspondence 
dated within one year of the January 8, 1997 notification 
letter which would constitute a substantive appeal, either.  
There is no correspondence in which the veteran or his 
representative set forth specific allegations of error of 
fact or law and clearly identified the benefit sought on 
appeal.  There was no mention by the veteran or his 
representative that he was seeking a higher rating for PTSD 
or that his PTSD was worse.  

Thus, in considering all possible provisions of VA law and 
regulations, the veteran in this case, did not perfect an 
appeal as to the issue of entitlement to a higher initial 
rating than 50 percent for PTSD for the period preceding 
April 7, 1997.

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements, "An application for 
review on appeal shall not be entertained."  Furthermore, 
the Court, after acknowledging that the timeliness standards 
are clear and unambiguous, has held that in the absence of a 
timely substantive appeal the proper action for the Board is 
to dismiss the appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  Such is the case here.  Therefore, the Board lacks 
jurisdiction with respect to this claim.


ORDER

The appeal is dismissed.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


